UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2409



MORRIS WILSON CRABTREE,

                                              Plaintiff - Appellant,

          versus

BHK OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Chief District
Judge. (CA-95-45-D)


Submitted:   December 31, 1996            Decided:   January 23, 1997


Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Morris Wilson Crabtree, Appellant Pro Se. Robert Hugh Morrison,
WILLIAM M. BENNETT, JR. & ASSOCIATES, Halifax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Morris Wilson Crabtree appeals the district court's order

granting summary judgment to Defendant in this employment dis-

crimination action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Crabtree v. BHK of
America, No. CA-95-45-D (W.D. Va. Sept. 17, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2